DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21 and 27 are objected to because of the following informalities:  while acronym are generally accepted in parenthesis, the acronym should be spelled out in the claim.  The Office suggests placing the acronym in parenthesis (EVA) and spelled out the limitations in the body of the claim ethyl vinyl acetate.  Appropriate correction is required.
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 4, 6-7, 9-12, 15, 17, 19-27, 32-34, 36-37, 48, 50, 52, 56, 60 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 2, 4,6, 11-12 and 15 for the sake of brevity, the Office is unclear what Applicant meant by “less than about” as regard the release rate of dapivirine; how much is less than about? As for example, in claim 12, less than 1 mg of dapivirine is released in vitro from the ring; will the invention work at 0.1 mg or 0.01mg or any values that is close to 0? There are no range showing the optimum values for the invention to work and be effective in providing therapeutic treatment.  The original filed disclosure does not provide evidence that Applicant possessed these claim limitations at the time the application was filed.
An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).   
Claims 5-7, 9-10, 15, 19-27, 32-34, 48, 56 and 60 are being rejected under the same statutory class since they depend directly or indirectly on rejected base claims 2, 4 and 6 and therefore, contain the same deficiency

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 4, 6-7, 9-12, 15, 17, 19-27, 32-34, 36-37, 48, 50, 52, 56, 60 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2, 4,6, 11-12 and 15 for the sake of brevity, the Office is unclear what Applicant meant by “less than about” as regard the release rate of dapivirine; how much is less than about? As for example, in claim 12, less than 1 mg of dapivirine is released in vitro from the ring; will the invention work at 0.1 mg or 0.01mg or any values that is close to 0? There are no range showing the optimum values for the invention to work and be effective in providing therapeutic treatment.
As to claim 36, the limitations…”wherein about 10 to about 800 mg, or about 10 to about 30 mg of dapivirine is present in the ring” renders the claim indefinite and vague and  since it is unclear if these compositions rate in vitro ranges occurs all at one time or one of them per day.
As to claim 37, the limitations…” wherein about 15 mg, about 25 mg, about 100 mg, 150 mg, or 200 mg of dapivirine is present in the ring…” renders the claim indefinite and vague and  
As to claim 50, the limitations…” wherein about 10 to about 800 mg, about 10 to about 100 mg or about 100 to about 700 mg of the contraceptive is present in the ring..” renders the claim indefinite and vague and  since it is unclear if these compositions rate in vitro ranges occurs all at one time or one of them per day.
As to claim 52, the limitations…” wherein about 16 mg, about 25 mg, about 32 mg, about 50 mg, about 100 mg, about 150 mg, about 200 mg, or about 250 mg of the contraceptive is present in the ring…” renders the claim indefinite and vague and  since it is unclear if these compositions rate in vitro ranges occurs all at one time or one of them per day.
As to claim 68, the intravaginal ring cross-sectional diameter values and renders the claim indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  The scope of claim range is unclear to which cross-sectional diameter is being claimed.
Claims 5-7, 9-10, 15, 19-27, 32-34, 48, 56 and 60 are being rejected under the same statutory class since they depend directly or indirectly on rejected base claims 2, 4 and 6 and therefore, contain the same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-7, 9-12, 15, 17, 19-23, 26-27, 32-34, 36-37, 48, 50, 52, 56, 60 and 62-68 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm et al. U.S. Publication No. (2012/0093911 A1) in view of Woodrow et al. U.S. Publication No. (2014/0128345 A1).
With respect to claim 2, Malcolm et al. substantially discloses an intravaginal ring [0018] comprising dapivirine [0018] and an antimicrobial compound (i.e. entry inhibitor maraviroc; [0090]; wherein less than about 7 mg of dapivirine is released in vitro from said ring during an initial 24 hour period of release [0018].
Malcolm et al. substantially discloses the invention as claimed except (1) the intravaginal ring comprises a combination of dapivirine and a contraceptive and (2) and wherein the release rate of the contraceptive from the intravaginal ring in vitro is increased as compared to the release rate of the contraceptive from an intravaginal ring comprising the contraceptive without dapivirine.  
Woodrow et al. however, teaches drug delivery system [0003] in particularly drug combination with a single therapeutic agent in applications ranging from treatment of cancer and HIV/AIDS to multi-drug resistant bacterial infections [0004] and [0067].  In [0093], Woodrow et al. teaches drug agents include an antimicrobial drug and a contraceptive agent; the antimicrobial drug includes an antiretroviral drug, the antiviral drug is selected from the group including dapivirine (DPV) and the contraceptive agent includes levonorgestrel.  In other embodiments, the contraceptive agent includes progestogen, progestins such as drospirenone and desogestrel.

As regard, the claim limitations, “wherein the release rate of the contraceptive from the intravaginal ring in vitro is increased as compared to the release rate of the contraceptive from an intravaginal ring comprising the contraceptive without dapivirine” such limitations does not disclose any structure to differentiate the release rate and furthermore, no compounds is disclose or shown to differentiate the release rate, as such, the release rate will be inherent since there are no structural difference.  In addition, Malcolm et al. further discloses that “vaginal rings surprisingly achieve relatively high and steady release rates in vivo”, “intravaginal rings use micronized dapivirine to improve solubility” and wherein “the amount of antimicrobial compound released may clearly be varied depending on, the desired dosing level, the particular antimicrobial compound, the effect of excipients used in the device, and the elastomeric system employed” ([0075, 0101, 0170]).  Release parameters are considered result-effective variables which are functions of the composition. As Malcolm et al. discloses an equivalent intravaginal ring with the same structural character and same type of ingredients as the claimed invention, the function should also be the same. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount and type of prima facie case of either anticipation or obviousness has been established, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 4, Malcolm et al. substantially discloses an intravaginal ring [0018] comprising dapivirine [0018] and an antimicrobial compound (i.e. entry inhibitor maraviroc; [0090]; wherein less than about 7 mg of dapivirine is released in vitro from said ring during an initial 24 hour period of release [0018].
Malcolm et al. substantially discloses the invention as claimed except (1) the intravaginal ring comprises a combination of dapivirine and a contraceptive and (2) and the dapivirine in the intravaginal ring increases the solubility of the contraceptive as compared to the solubility of the contraceptive in an intravaginal ring comprising the contraceptive without dapivirine.  
Woodrow et al. however, teaches drug delivery system [0003] in particularly drug combination with a single therapeutic agent in applications ranging from treatment of cancer and HIV/AIDS to multi-drug resistant bacterial infections [0004] and [0067].  In [0093], Woodrow et al. teaches  drug agents include an antimicrobial drug and a contraceptive agent; the antimicrobial drug includes an antiretroviral drug, the antiviral drug is selected from the group including dapivirine (DPV) and the contraceptive agent includes levonorgestrel. In other embodiments, the contraceptive agent includes progestogen, progestins such as drospirenone and desogestrel.

As regard, the claim limitations, “wherein the release rate of the contraceptive from the intravaginal ring in vitro is increased as compared to the release rate of the contraceptive from an intravaginal ring comprising the contraceptive without dapivirine” such limitations does not disclose any structure to differentiate the release rate and furthermore, no compounds is disclose or shown to differentiate the release rate, as such, the release rate will be inherent since there are no structural difference.  In addition, Malcolm et al. further discloses that “vaginal rings surprisingly achieve relatively high and steady release rates in vivo”, “intravaginal rings use micronized dapivirine to improve solubility” and wherein “the amount of antimicrobial compound released may clearly be varied depending on, the desired dosing level, the particular antimicrobial compound, the effect of excipients used in the device, and the elastomeric system employed” ([0075, 0101, 0170]).  Release parameters are considered result-effective variables which are functions of the composition. As Malcolm et al. discloses an equivalent intravaginal ring with the same structural character and same type of ingredients as the claimed invention, the function should also be the same. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount and type of prima facie case of either anticipation or obviousness has been established, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 6, Malcolm et al. substantially discloses an intravaginal ring [0018] comprising dapivirine [0018] and an antimicrobial compound (i.e. entry inhibitor maraviroc; [0090]; wherein less than about 7 mg of dapivirine is released in vitro from said ring during an initial 24 hour period of release [0018].
Malcolm et al. substantially discloses the invention as claimed except (1) the intravaginal ring comprises a combination of dapivirine and a contraceptive. 
Woodrow et al. however, teaches drug delivery system [0003] in particularly drug combination with a single therapeutic agent in applications ranging from treatment of cancer and HIV/AIDS to multi-drug resistant bacterial infections [0004] and [0067].  In [0093], Woodrow et al. teaches  drug agents include an antimicrobial drug and a contraceptive agent; the antimicrobial drug includes an antiretroviral drug, the antiviral drug is selected from the group including dapivirine (DPV) and the contraceptive agent includes levonorgestrel. In other embodiments, the contraceptive agent includes progestogen, progestins such as drospirenone and desogestrel.
In view of the teachings of Woodrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intravaginal 
The combination of Malcolm et al./Woodrow et al. silent on the composition of dapivirine and a contraceptive as a eutectic composition.  However, applicant discloses that “the eutectic composition refers to a mixture of chemical compounds that have a single chemical composition that solidifies at a lower temperature than any other composition made up of the same ingredients”.  As defined by the American heritage dictionary, a eutectic mixture refers to “the lowest possible temperature of solidification for any mixture of specified constituents" and the International Journal of Modern Physics states: “The composition and temperature of a eutectic can be calculated from enthalpy and entropy of fusion of each components.” (Vol. 15, No. 5. (2004), pp. 675-687). Since the eutectic parameters are functions of the composition and the combination of Malcolm et al./Woodrow et al. discloses an equivalent intravaginal ring with the same structural character and same type of ingredients, the function should also be the same. Where the claimed and prior art products are substantially similar in structure of composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses wherein between about 100 and about 700 µg of dapivirine is released in vitro each day for 23 days after an initial 7 day period of release (between about 100 µg and 500 µg of dapivirine is released in vitro each day, for 21 days after an initial 7 day period of release; [0018]).   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The stipulation of number of days are so close that prima facie, one skilled in the art would have expected the devices to share the same properties at either 21 days or at 23 days. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
With respect to claim 9, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses the intravaginal ring is a matrix-type ring [0018], and wherein the contraceptive is released in vitro at a rate of about 35 µg per day to about 70 µg per day for about 53 days after an initial 7 day period of release [0018].  
With respect to claim 10, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed except the contraceptive is released in vitro at a rate of about 35 µg per day to about 70 µg per day for about 53 days after an initial 7 day period of release.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the contraceptive released in vitro at a rate of about 35 µg per day to about 70 µg per day for about 53 days after an initial 7 day period of release for the purpose of preventing unintended pregnancy, as applicant appears to have placed no criticality on the claimed range, since it has been held that where the general conditions of a claim are disclosed in In re Aller, 105 USPQ 233.
With respect to claim 11, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. discloses the intravaginal ring is a reservoir-type ring [0053] except and wherein less than about 2 mg of the contraceptive is released from the ring during an initial 24 hour period of release, and wherein about 20 µg per day to about 290 µg per day of the contraceptive is released in vitro after an initial 7 day period of release.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the contraceptive released in vitro at a rate of less than about 2 mg of the contraceptive released from the ring during an initial 24 hour period of release, and wherein about 20 µg per day to about 290 µg per day of the contraceptive is released in vitro after an initial 7 day period of release for the purpose of preventing unintended pregnancy, as applicant appears to have placed no criticality on the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 12, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed except less than about 1 mg of the contraceptive is released in vitro from the ring during the initial 24 hour period of release, wherein about 35 µg per day to about 70 µg per day of the contraceptive is released in vitro after the initial 7 day period of release for about 23 days, or wherein about 35 µg per day to about 70 µg per day of the contraceptive is released in vitro after the initial 7 day period of release for about 53 days.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the contraceptive released in vitro at a rate of less than about 1 mg of  for the purpose of preventing unintended pregnancy, as applicant appears to have placed no criticality on the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 15, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses less than about 100 µg per day of the contraceptive is released in vitro after the initial 7 day period of release for about 23 days or for about 53 days [0018].  
With respect to claim 17, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed except less than about 15 µg per day of the contraceptive is released in vitro after the initial 7 day period of release for about 23 days or for about 53 days.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the contraceptive released in vitro at a rate of less than about 15 µg per day of the contraceptive released in vitro after the initial 7 day period of release for about 23 days or for about 53 days for the purpose of preventing unintended pregnancy, as applicant appears to have placed no criticality on the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

With respect to claim 20, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses the ring is a platinum- catalyzed ring [0018].  
With respect to claim 21, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses the ring comprises a silicone polymer or a polyurethane polymer [0019].  
With respect to claim 22, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses the ring is a reservoir-type ring comprising a core and a sheath [0053].  
With respect to claim 23, the combination of Malcolm et al./Woodrow et al. substantially discloses the combination drug dapivirine and the contraceptive except dapivirine and the contraceptive are present in the core of the reservoir-type ring, and the sheath is blank.
 Malcolm et al. however, teaches dapivirine and the antimicrobial compound (i.e. where the NNRTI is dapivirine and the entry inhibitor is maraviroc; [0090]) are present in the core of the reservoir-type ring (i.e. the reservoir ring comprises full or partial length core loaded with drug  substance; [0006, 0053, 0064]), and the sheath is blank (i.e. which is completely surrounded by a non-medicated sheath; [0006, 0053, 0064]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intravaginal ring by incorporating the combination drug 
With respect to claim 26, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses the core is platinum- catalyzed [0081]-[0082].  
With respect to claim 27, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses the core comprises a silicone polymer or a polyurethane polymer [0078] and [0082].  
 	With respect to claim 32, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed. Woodrow et al. further teaches the contraceptive is levonorgestrel [0093].  
With respect to claim 33, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Woodrow et al. further teaches the contraceptive is estradiol, etonorgestrel or nestorone [0093].  
With respect to claim 34, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses dapivirine is present in the ring in a therapeutically effective amount or a prophylactically effective amount.  
With respect to claim 36, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses about 10 to about 800 mg, or about 10 to about 30 mg of dapivirine is present in the ring [0020].  
With respect to claim 37, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses about 15 mg, about 25 mg, about 100 mg, 150 mg, or 200 mg of dapivirine is present in the ring [0018].  

With respect to claim 50, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed except about 10 to about 800 mg, about 10 to about 100 mg or about 100 to about 700 mg of the contraceptive is present in the ring.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the contraceptive such that about 10 to about 800 mg, about 10 to about 100 mg or about 100 to about 700 mg of the contraceptive is present in the ring for the purpose of preventing unintended pregnancy, as applicant appears to have placed no criticality on the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 52, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed except about 16 mg, about 25 mg, about 32 mg, about 50 mg, about 100 mg, about 150 mg, about 200 mg, or about 250 mg of the contraceptive is present in the ring.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the contraceptive such that about 16 mg, about 25 mg, about 32 mg, about 50 mg, about 100 mg, about 150 mg, about 200 mg, or about 250 mg of the contraceptive is present in the ring for the purpose of preventing unintended pregnancy, as applicant appears to have placed no criticality on the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

  	With respect to claim 60, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses the intravaginal ring has an outer diameter of about 54 mm, about 55 mm, about 56 mm, about 57 mm, or about 58 mm [0095].  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), it is held that where the only difference between the prior art and the claims is a recitation of relative dimensions such that the claimed device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. 
With respect to claim 62, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I), as such, the combination of Malcolm et al./Woodrow et al. teaches a method of blocking DNA polymerization by an HIV reverse transcriptase enzyme in a female human, comprising the step of inserting the intravaginal ring of claim 2 into the vagina of the female human.  Note: Woodrow et al. drug delivery system [0003] in particularly drug combination with a single therapeutic agent in applications ranging from treatment of 
With respect to claim 63, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I), as such, the combination of Malcolm et al./Woodrow et al. teaches a method of preventing HIV infection in a female human, comprising the step of inserting the intravaginal ring of claim 2 into the vagina of the female human.  
With respect to claim 64, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I), as such, the combination of Malcolm et al./Woodrow et al. teaches a method of treating HIV infection in a female human, comprising the step of inserting the intravaginal ring of claim 2 into the vagina of the female human.  
With respect to claim 65, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I), as such, the combination of Malcolm et al./Woodrow et al. teaches a method of preventing pregnancy and blocking DNA polymerization by an HIV reverse transcriptase enzyme in a female human, comprising the step of inserting the intravaginal ring of claim 2 into the vagina of the female human.  
With respect to claim 66, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I), as such, the combination of Malcolm et al./Woodrow et al. teaches a method of preventing pregnancy and preventing HIV infection in a female human, comprising the step of inserting the intravaginal ring of claim 2 into the vagina of the female human.  
With respect to claim 67, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I), as such, the combination of Malcolm et al./Woodrow et al. teaches a 
With respect to claim 68, the combination of Malcolm et al./Woodrow et al. substantially discloses the invention as claimed.  Malcolm et al. further discloses the intravaginal ring has a cross-sectional diameter of about 7.0 mm, about 7.1 mm, about 7.2 mm, about 7.3 mm, about -7- MEl 35128573v.1Application No.: 16/155,473Docket No.: 117893-01403 7.4 mm, about 7.5 mm, about 7.6 mm, about 7.7 mm, about 7.8 mm, about 7.9 mm, about 8.0 mm, about 8.1 mm, about 8.2 mm, about 8.3 mm, about 8.4 mm, or about 8.5 mm [0023] and [0059].  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), it is held that where the only difference between the prior art and the claims is a recitation of relative dimensions such that the claimed device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Malcolm et al./Woodrow et al. as applied to claim 22 above, and further in view of Ragosti (WO 2013/013172).
With respect to claim 24, the combination of Malcolm et al./Woodrow et al. substantially discloses the combination drug dapivirine and the contraceptive except dapivirine and the contraceptive are present in two separate half-length cores, and the sheath is blank.  Malcolm et al., however, discloses the intravaginal ring of claim 22, wherein the IVR comprises dapivirine and the antimicrobial compound (i.e. where the NNRTI is dapivirine and the entry inhibitor is maraviroc; [0090]) and the sheath is blank (i.e. which is completely surrounded by a non-medicated sheath; [0006, 0053, 0064]).

In view of the teachings of Ragosti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the reservoir-type IVR with partial length cores and non-medicated sheath, as taught by Malcolm et al./Woodrow et al. by filling each partial length (i.e. half length) core with a different drug substance, as taught by Ragosti, in order to provide simultaneous administration of different drugs (Ragosti: [0041]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786